DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in response to applicant argument dated 08/19/2021. Claims 1 and 16 are amended. Claim 17 is cancelled. Claims 24 and 25 arenewly added.
Election/Restrictions
New claim 25 and amended claim 3 are directed to species that are independent or distinct from the invention originally claimed for the following reasons: The originally claimed species in claim 3 recited that the second thickness is less than the first thickness and that the “second concentration is selected to be equal or greater than the first concentration”; whereas the amended claim 3 recites that the second thickness is less than the first thickness and that the “second concentration is selected to be  less than the first concentration”. The newly added claim 25 recites, the second thickness is selected to be equal to or greater than the first thickness, and that the “second concentration is selected to be equal to or greater than the first concentration”. The new claim 25 and original claim 3,  amended claim 3 are different embodiments of the invention which are independent and distinct as disclosed in applicant’s disclosure. Therefore, original claim 3 has been retained in the rejection as originally presented.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 
Response to Arguments
Applicant’s arguments, see pages 1-5, filed 08/19/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brakel et. al. (US 20160152064).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 16 and 19, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Verschuuren (US 20110094403, listed in IDS) in view of Brakel et. al. (US 20160152064) and  Platinum –Catalyzed Hydrosilation in Polymer Chemistry (hereinafter Lukin et al.) and as evidenced by  Kornilovich et. al. (US 7256435).
Regarding Claim 1 discloses Verschuuren discloses a method of manufacturing a polyorganosiloxane based stamp comprising: forming a first layer of a first curable composition onto the transfer pattern surface such that the first layer includes a relief pattern of said transfer pattern (Figure 1, [0060]), the first layer having a first thickness (Figure 2, first layer-201), the first curable composition comprising: reactive branched polyorganosiloxane; a first reactive linear polyorganosiloxane ([0012], [0092]); and a first concentration of a catalyst, wherein the first concentration of the catalyst is arranged to catalyze crosslinking of the reactive branched polyorganosiloxane and the first reactive linear polyorganosiloxane ([0085]). 
Further, Verschuuren discloses the second layer but did not disclose the second curable composition comprising: a second concentration of the catalyst, a second reactive linear polyorganosiloxane, to adhere the second layer to the first layer by , however, it would be obvious for one ordinary skilled in the art to duplicate the same step as in the first layer to produce the second layer with required concentration of catalyst and second reactive polyorganosiloxane for the purpose of desired structure in the patterning device. It has been held that mere duplication of steps would have no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), See MPEP 2144.04.
Verschuuren discloses that the second thickness is selected to be smaller than the first thickness (Figure 2 showing the second layer-205 thickness smaller than the first layer-201); and completely co-curing the partially cured first layer and the second layer to cured first layer adhered to a cured second layer ([0084]); wherein the cured first layer has a first Young's modulus ([0075]), the cured second layer having a second Young's modulus, wherein the second Young's modulus is smaller than the first Young's modulus ([0072]).
Further, Verschuuren didn’t explicit disclose partially curing the first layer and depositing a second layer of a second curable composition onto the partially cured first layer . In the same field of endeavor pertaining to the art of stamp imprinting, Brakel discloses that the second layer is grafted i.e. crosslinked on to the first layer which would imply that the first layer is partially cured ([0014], [0050]).
It would be obvious for one ordinary skilled in the art to modify Verschuuren with that of Brakel’s teaching for the purpose of integrity of the layers (Brakel).

Verschuuren did not disclose a third layer depositing a third layer of a third curable composition onto the cured second layer, the third curable composition comprising: a third reactive polyorganosiloxane the third reactive polyorganosiloxane arranged to adhere the third layer, curing the third layer to form a cured third layer adhered to the cured second layer. However, it would have been obvious for one of ordinary skill in the art to include additional layers similar to the layers already present within the competence and the abilities of a skilled person as also evidenced by multi three layer lithography presented in Kornilovich et al. (col 12, line 52-57). 
Further, with regard to the second concentration is selected to be equal to or greater than the first concentration, Verschuuren discloses use of a catalyst but did not disclose that how much concentration of the catalyst is required for each layer.  In the same field of endeavor pertaining to the art of hydrosilyation in the crosslinking of polysiloxane polymers, Lukin et. al. did not explicitly discloses concentration amount used for each layer but did disclose that the composition and proportion of the catalyst is controllable and it is important in determining the properties of the material (section 2.2, page-3). Thus, it would be obvious for one ordinary skilled in the art to combine Verschuuren with Lukin for the purpose of desired product properties. 

Regarding Claim 2, Verschuuren discloses the first thickness is in the range 5 µm to 70 µm ([0064], the thickness of the stamped layer-201 within the claimed range) and the first Young's modulus is in the range from 30 MPa to 100 MPa ( [0014] ).

Regarding Claim 3, , Verschuuren discloses the second thickness is selected to be less than the first thickness (Figure 2, depicting 205 is less thicker than first one-201), wherein the second concentration is selected to be equal to or greater than the first concentration. Verschuuren discloses use of a catalyst but did not disclose that how much concentration of the catalyst is required for each layer, in the same field of endeavor pertaining to the art of hydrosilyation in the crosslinking of polysiloxane polymers, Lukin et. al. did not explicitly discloses concentration amount used for each layer but did disclose that the composition and proportion of the catalyst is controllable and it is important in determining the properties of the material section 2.2, page-3),. It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [concentration of catalyst ] through routine experimentation in the absence of a showing of criticality in the claimed range for the purpose of  desired product characteristics. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 


Regarding Claim 4, Verschuuren discloses, the reactive branched polyorganosiloxane comprises: a vinyl functionalised branched polyorganosiloxane ([0088]); a hydride functionalised branched polyorganosiloxane; or a mixture of both, wherein the first reactive linear polyorganosiloxane and the second reactive linear polyorganosiloxane each comprise a mixture of a vinyl functionalised linear ([0095]), wherein the catalyst comprises a hydrosilylation catalyst ([0085]).
Regarding Claim 5, Verschuuren discloses that the hydrosilylation catalyst comprises platinum, wherein the first and second curable compositions further comprise a catalyst moderator comprising a cyclic vinyl functionalised polyorganosiloxane (Lukin et. al.).
Regarding Claim 6, Verschuuren discloses that the second curable composition comprises a catalyst moderator concentration which is equal to or less than that of the first curable composition.
Regarding Claim 7, Verschuuren discloses method of claim 1, wherein the first reactive branched polyorganosiloxane comprises a T-branched polyorganosiloxane, a Q-branched polyorganosiloxane, or a mixture thereof ([0080], [0088]).
Regarding Claim 8, Verschuuren discloses wherein the second reactive linear polyorganosiloxane comprises a linear polyorganosiloxane comprising terminal vinyl groups ([0039]).
Regarding Claim 9, Verschuuren discloses that the second curable composition has a lower viscosity than the first curable composition ([0072], PDMS like material with low Young modulus would have lower viscosity).
Regarding Claim 10, Verschuuren discloses that the third reactive polyorganosiloxane comprises a mixture comprising a vinyl functionalised linear polyorganosiloxane and a hydride functionalised linear polyorganosiloxane ([0039]), and a hydrosilylation catalyst ([0085]).
Regarding Claim 11, Verschuuren discloses that, further comprising fixing the stamp to a rigid carrier ([0073], rigid carrier-206); wherein the third layer is disposed between the rigid carrier and the second layer (third layer is not explicitly taught by Verschurren but as explained in the rejection of claim 1 it would be within the abilities of a skilled person in the art to add another layer similar to previous layers).
Regarding Claim 16, Verschuuren discloses method of manufacturing a polyorganosiloxane-based stamp comprising: forming a first layer of a first curable composition onto a transfer pattern surface  of a master such that the first layer includes a relief pattern of the  transfer pattern (Figure 1, [0060]), the first layer having a first thickness (Figure 2, first layer-201), the first curable composition comprising: reactive branched polyorganosiloxane; a first reactive linear polyorganosiloxane ([0012], [0092]); and a first concentration of a catalyst, wherein the first  concentration of the catalyst is arranged to catalyze crosslinking of the reactive branched and the first reactive linear polyorganosiloxanes [(0085]); 
Further, Verschuuren didn’t explicit disclose partially curing the first layer and depositing a second layer of a second curable composition onto the partially cured first layer. In the same field of endeavor pertaining to the art Brakel discloses that the second layer is grafted i.e. crosslinked on to the first layer which would imply that the first layer is partially cured ([0014], [0050]).
It would be obvious for one ordinary skilled in the art to modify Verschuuren with that of Brakel’s teaching for the purpose of integrity of the layers (Brakel).

Further Verschuuren discloses that depositing a second layer of a second curable composition onto the partially cured first layer (Figure 2 second layer- 205), the second layer having a second thickness the second curable composition comprising (Figure 2 showing second thickness): Verschuuren discloses the second layer but did not disclose the second curable composition comprising: a second concentration of the catalyst, a second reactive linear polyorganosiloxane, the second reactive linear polyorganosiloxane arranged to form a crosslinked second layer and to adhere the second layer to the first layer by crosslinking with  the crosslinked reactive branched and linear polyorganosiloxanes of the partially cured first layer, however, it would be obvious for one ordinary skilled in the art to duplicate the same step as in the first layer to produce the second layer for the purpose of desired structure in the patterning device.  It has been held that mere duplication of steps would have no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), See MPEP 2144.04.
Further Verschuuren discloses the second thickness is selected to be smaller than the first thickness (Figure 2 showing the second layer-205 thickness smaller than the first layer-201); completely co-curing the partially cured first layer and the second layer to form a cured first layer adhered to a cured second layer ([0082]); wherein the cured first layer has a first Young's modulus ([0075]), wherein the first layer is adhered to the cured second layer (Figure 2), the cured second layer having a second Young's modulus, wherein the second Young's modulus is smaller than the first Young's modulus ([0072]);
Verschuuren did not disclose a third layer depositing a third layer of a third curable composition onto the second layer, the third curable composition comprising: a third reactive polyorganosiloxane the third reactive polyorganosiloxane arranged to form a crosslinked third layer, curing the third layer to form a cured third layer adhered to the cured second layer; however it’s obvious for one ordinary skilled in the art to include additional layers similar to the layers already present within the competence and the abilities of a skilled person as also evidenced by  multi three layer lithography Kornilovich et al. (col 12, line 52-57). 
Further with regard to the second concentration is selected to be equal to or greater than the first concentration, Verschuuren discloses use of a catalyst but did not disclose that how much concentration of the catalyst is required for each layer, in the same field of endeavor pertaining to the art of hydrosilyation in the crosslinking of polysiloxane polymers, Lukin et. al. did not explicitly discloses concentration amount used for each layer but did disclose that the composition and proportion of the catalyst is controllable and it is important in determining the properties of the material (section 2.2, page-3), it would be obvious for one ordinary skilled in the art to combine Verschuuren with Lukin for the purpose of desired product properties. 
Regarding Claim 19, Verschuuren discloses , wherein the second  reactive branched polyorganosiloxane comprises a T-branched polyorganosiloxane, a Q-branched polyorganosiloxane, or a mixture thereof ([0080], [0088]).
Regarding Claim 24, Verschuuren discloses that the cured first layer has a first Young's modulus ([0075]), the cured second layer having a second Young's modulus, wherein the second Young's modulus is smaller than the first Young's modulus ([0072]), .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Verschuuren (US 20110094403, listed in IDS) in view of Brakel (US 20160152064) and Platinum –Catalyzed Hydrosilation in Polymer Chemistry (hereinafter Lukin et al.) and as evidenced by  Kornilovich et. al. (US 7256435) as applied above claim 5, in view of Verbruggen et. al., (US 20070203317).
Regarding Claim 18, Verschuuren discloses a cyclic modulator for the catalyst but did not clearly disclose the structure of the modulator. In the field of endeavor pertaining to the art of silicone, Verbruggen discloses a similar structure for the cyclic modulator [Figure 1, [0040]).
It would be obvious for one ordinary skilled in the art to combine the teaching of Verschuuren with that of Verschuuren cyclic modulator for the purpose of desired curing properties.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Verschuuren (US 20110094403, listed in IDS) in view of Brakel (US 20160152064) and Platinum –Catalyzed Hydrosilation in Polymer Chemistry (hereinafter Lukin et al.) and as evidenced by  Kornilovich et. al. (US 7256435) as applied above claim 1, further as evidenced by CN 102875811  (translation attached).
Regarding Claims 20 and 21, Verschuuren discloses that layer is formed by reactive branched polyorganosiloxane but did not specifically discloses the structure of the reactive polyorganosiloxane, however applicant’s disclosure discloses that the formula 3  is a commercially available product, vinyl modified Q silica resin   (page 16-17, specification) is known in the art as also evidenced by CN102875811 (abstract). It would be obvious for one ordinary skilled in the art to combining prior art elements according to known method to yield predictable result. MPEP 2143. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Verschuuren (US 20110094403, listed in IDS) in view of Brakel (US 20160152064) and Platinum –Catalyzed Hydrosilation in Polymer Chemistry (hereinafter Lukin et al.) and as evidenced by  Kornilovich et. al. (US 7256435) as applied above claim 8, as .
Regarding Claim 22, Verschuuren discloses use of reactive linear polyorganosiloxane for imprinting process which has a structure as claimed, as disclosed by Silicone Cloth reference as shown page 3.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Verschuuren (US 20110094403, listed in IDS) in view of Brakel (US 20160152064) and Platinum –Catalyzed Hydrosilation in Polymer Chemistry (hereinafter Lukin et al.) and as evidenced by  Kornilovich et. al. (US 7256435) as applied above claim 9, in view of Kodama et. al. (US 20090283937).
Regarding Claim 23, Verschuuren discloses the second stamp layer-205 with lower viscosity but did not disclose that the second curable composition comprises a volatile diluent for decreasing the viscosity. In the same filed of endeavor pertaining to curable composition for nanoimprints, Kodama discloses that the composition used has a reactive diluent this has an effect of lowering the viscosity of curable composition ([0071]), and the solvent is evaporable during the deposition ([0142]).
It would be obvious for one ordinary skilled in the art to combine the teaching of Verschuuren with that of Kodama’s diluent to control the desired viscosity in the second layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741